DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uno (U.S. Pub. 2014/0085380) in view of Arakawa (U.S. Pub. 2011/0134188)
Regarding claim 1, an ink jet head comprising a substrate (40) having a nozzle hole (44)
A nozzle plate (39; Figure 3B) having a liquid repellent layer (43; Paragraph 0046) on an outermost surface of the substrate on an ink discharge surface side (Figure 6), wherein the nozzle plate has a conductive layer (41; Paragraph 0045) between the substrate and the liquid repellent layer (Figure 6)
Arakawa discloses and underlayer (oxide metal film 67) which becomes an ink resistant protective film and a primary coating for the ink repellent film (Figures 9d, 9e; Paragraph 0092).  Arakawa further discloses the underlayer (oxide metal film 67) contains a hafnium oxide film, tantalum oxide, titanium oxide, indium tin oxide, and zirconium oxide may be used (Paragraph 0092)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of the underlayer (oxide metal film) with the ink repellent film as suggested by Arakawa, into the nozzle plate containing the liquid repellent layer and conductive layer as disclosed by Uno, for the purpose of ensuring adhesion to the nozzle plate main body
Regarding claim 2, Uno discloses the claimed structure of the ink jet head (refer to claim 1 above), therefore Uno discloses the claimed invention except for a sheet resistance on the ink discharge surface side of the nozzle equal to or less than 2/3 of a sheet resistance on a liquid repellent layer side.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a sheet resistance on the ink discharge surface side of the nozzle equal to or less than 2/3 of a sheet resistance on a liquid repellent layer side, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the sheet resistance value, for the purpose of preventing adhesion and accumulation of ink droplets on the surface of the liquid repellent layer
Regarding claim 3, Uno discloses the claimed structure of the ink jet head (refer to claim 1 above), therefore Uno discloses the claimed invention except for a sheet resistance on the ink discharge surface of the nozzle plate is equal to or less than 5.0 x 10^14 ohms/sq.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a sheet resistance on the ink discharge surface of the nozzle plate is equal to or less than 5.0 x 10^14 ohms/sq, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the sheet resistance value, for the purpose of preventing adhesion and accumulation of ink droplets on the surface of the liquid repellent layer
Regarding claim 4, Arakawa discloses and underlayer (oxide metal film 67) which becomes an ink resistant protective film and a primary coating for the ink repellent film (Figures 9d, 9e; Paragraph 0092).  The underlayer as disclosed by Arakawa forms and adhesive bond to the nozzle plate main body (Paragraph 0092)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of the underlayer (oxide metal film) with the ink repellent film as suggested by Arakawa, into the nozzle plate containing the liquid repellent layer and conductive layer as disclosed by Uno, for the purpose of improving and ensuring adhesion to the nozzle plate main body
Regarding claim 6, Arakawa discloses and underlayer (oxide metal film 67) which becomes an ink resistant protective film and a primary coating for the ink repellent film (Figures 9d, 9e; Paragraph 0092).  The underlayer as disclosed by Arakawa forms and adhesive bond to the nozzle plate main body (Paragraph 0092)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of the underlayer (oxide metal film) with the ink repellent film as suggested by Arakawa, into the nozzle plate containing the liquid repellent layer and conductive layer as disclosed by Uno, for the purpose of improving and ensuring adhesion to the nozzle plate main body
Regarding claim 7, wherein the substrate is a non-metallic material (Paragraph 0045; layer 40 made of synthetic resin such as polyimide)
Regarding claim 11, wherein the substrate (41) is a of silicon, polyimide, polyphenylene sulfide, or polyethylene terephthalate (Paragraph 0045)
Regarding claims 13-14, Uno discloses the conductive layer (41) is made of a metallic material (Paragraphs 0045-0046), and the conductive layer (41) may be a multiplayer structure in which a plurality of different types of materials are stacked (Paragraph 0080)
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate sublimable compounds as the conductive layer, for the purpose of improving an abrasion and/or wear resistance (Paragraph 0080)
Regarding claim 15, Uno discloses wherein in the nozzle plate (39), the substrate (40) is formed of a resin material (Paragraph 0045)
Uno discloses the conductive layer (41) is made of a metallic material (Paragraphs 0045-0046), and the conductive layer (41) may be a multiplayer structure in which a plurality of different types of materials are stacked (Paragraph 0080)
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate organic conductive polymer as at least a portion of the conductive layer, for the purpose of improving an abrasion and/or wear resistance (Paragraph 0080)

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uno (U.S. Pub. 2014/0085380) as modified by Arakawa (U.S. Pub. 2011/0134188) and further in view of Hara et al (U.S. Pub. 2017/0361610)
Regarding claim 9, Hara discloses wherein the underlayer (48) contains a compound selected from the group consisting of silicon oxide, oxidized silicon carbide, tantalum silicate, and carbonized silicon oxide (within the base film 48, which is a three-layer structure 48a, 48b, 48c; Paragraph 0045)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Hara into the device of Uno, for the purpose of improving the adhesion between the substrate and liquid repellent film (Paragraphs 0013-0015)
	
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uno (U.S. Pub. 2014/0085380) as modified by Arakawa (U.S. Pub. 2011/0134188) and further in view of Nawano et al (U.S. Pub. 2015/0352855)
Regarding claim 10, Nawano discloses a nozzle plate including materials such as polyamide resin (Paragraph 0098)
At the time the invention was made it would have been obvious to a person of ordinary skill to incorporate a polyamide material as taught by Nawano into the device of Uno as modified by Hara, for the purpose of preventing warping due to temperature changes

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uno (U.S. Pub. 2014/0085380) as modified by Arakawa (U.S. Pub. 2011/0134188) and further in view of Seki (U.S. Pub. 2019/0118532)
Regarding claim 12, Uno discloses a liquid repellent film (43) is formed of a fluorine-contained resin such as PIM (Paragraph 0046)
Seki discloses it is known in the art to use fluorine based compounds using either 1) a compound having perfluoroalkyl group containing at least an alkoysilyl group, a phosphonic acid group or a hydroxyl group, or a compound having a perfluoropolyether group containing an alkoxysilyl group, a phosphonic acid group or a hydroxyl group; or 2) a mixture comprising a compound having a perfluoroalkyl group, or a mixture comprising a compound having a perfluoropolyether group (Paragraphs 0075-0079, 0084)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of fluorine based compounds Seki into the device of Uno as modified by Arakawa, for the purpose of producing a structure in which the surface bonding state is not altered by rubbing

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uno (U.S. Pub. 2014/0085380) as modified by Arakawa (U.S. Pub. 2011/0134188) and further in view of Hayashi (U.S. Pub. 2019/0352522)
Regarding claim 16, an image forming method using the ink jet head in claim 1 (refer to claim 1 above)
Hayashi discloses using an ink, wherein the ink used for image formation contains a hydrocarbon having an ether group or a hydroxyl group as a solvent in an amount of 40% by mass or more based on the total mass of the ink (Paragraphs 0031, 0038)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Hayashi into the device of Uno as modified by Arakawa, for the purpose of producing high quality printed images (Paragraph 0003)

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uno (U.S. Pub. 2014/0085380) in view of Drews (U.S. Pat. 5,136,310)
Regarding claim 17, an ink jet head comprising a substrate (40) having a nozzle hole (44)
A nozzle plate (39; Figure 3B) having a liquid repellent layer (43; Paragraph 0046) on an outermost surface of the substrate on an ink discharge surface side (Figure 6), wherein the nozzle plate has a conductive layer (41; Paragraph 0045) between the substrate and the liquid repellent layer (Figure 6)
Drew discloses an intermediate layer (20; underlayer) comprised of silicon carbide which provides a base for the ink repellent coating (Column 7, Lines 37-61).  Drew in combination with Uno will form an underlayer between the conductive layer (as taught by Uno) and the liquid repellent layer (liquid repellent layer will have a base layer of silicon carbide as taught by Drew)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of the underlayer with the ink repellent film as suggested by Drew, into the nozzle plate containing the liquid repellent layer and conductive layer as disclosed by Uno, for the purpose of bonding the ink repellent layer/film

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uno (U.S. Pub. 2014/0085380) as modified by Drews (U.S. Pat. 5,136,310) as applied to claim 17 above, and further in view of Arakawa (U.S. Pub. 2011/0134188)
Regarding claim 18, Arakawa discloses and underlayer (oxide metal film 67) which becomes an ink resistant protective film and a primary coating for the ink repellent film (Figures 9d, 9e; Paragraph 0092).  Arakawa further discloses the underlayer (oxide metal film 67) contains a hafnium oxide film, tantalum oxide, titanium oxide, indium tin oxide, and zirconium oxide may be used (Paragraph 0092)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of the underlayer (oxide metal film) with the ink repellent film as suggested by Arakawa, into the nozzle plate containing the liquid repellent layer and conductive layer as disclosed by Uno, for the purpose of improving and ensuring adhesion to the nozzle plate main body



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        July 1, 2022